Citation Nr: 1709582	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee.

3.  Entitlement to an initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2006, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2016, the Board issued a decision in which the Veteran's claims for increased evaluations for right knee and left knee chondromalacia patella, and a compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, were denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  Based on a Joint Motion for Partial Remand, a November 2016 CAVC Order remanded the case to VA.

The issues of entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee and left knee are addressed in the Remand portion of the decision below.


VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  In April 2016, the Board issued a decision that found that entitlement to an initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, was not warranted.  The Veteran appealed this decision to CAVC. Based on a Joint Motion for Partial Remand, a November 2016 CAVC Order remanded the part of the April 2016 Board decision that had denied entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee and left knee, and denied an initial compensable evaluation for residuals of a right foot injury, prior to November, 1, 2012, with the remainder of the Board decision left undisturbed. 

Accordingly, the part of the April 1, 2016 Board decision that had denied entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee and left knee, and denied an initial compensable evaluation for residuals of a right foot injury, prior to November, 1, 2012, is vacated and a new decision will be entered as if that part of the April 2016 decision had not been issued.


FINDING OF FACT
 
Prior to November 1, 2012, the Veteran's service-connected residuals of a right foot injury were manifested primarily by complaints of fatigability when standing and walking.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran is seeking an initial compensable evaluation for his service-connected residuals of a right foot injury, prior to November 1, 2012.  The Veteran's service-connected residuals of a right foot injury have been rated under the criteria of Diagnostic Code 5284, which provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for the actual loss of use of the foot.  Id.  

At an April 2009 VA foot examination, the VA examiner noted that a lawn mower had run over the Veteran's right foot in service and that it broke all of his toes and cut open his big toe.  The examiner noted that the Veteran had surgery, healed, was able to go to jump school, and become a paratrooper after three months.  The Veteran reported that his right foot symptoms included fatigability while standing and walking.  He did not report pain, swelling, heat, redness, stiffness, weakness, or lack of endurance.  The Veteran reported experiencing weekly flare-ups of his foot disorder that usually lasted less than one day.  The Veteran indicated that prolonged walks precipitated flare-ups that were alleviated by a warm shower and medication.  Regarding functional impairment, the Veteran stated that the length of time it took to complete a project was longer because he moved slower and rested more frequently as he was unable to stand for more than a few minutes.  Upon physical evaluation, the examiner found full sensation of the foot and normal gait.  The examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner found no evidence of hammertoes, hallux valgus, or hallux rigidus.  The examiner noted that there was an irregular scar at the tip of the Veteran's great toe measuring 1.5 centimeters by one millimeter.  However, the examiner found no depression, adherence, or discoloration.  The examiner indicated that the scar was healthy and barely visible.  Based on x-rays and a bone scan taken in November 2008, the examiner stated that there were no sequelae resulting from the Veteran's in-service laceration to the right great toe and no residuals of a right foot injury.

At the November 2010 hearing before the Board, the Veteran testified that he had experienced tingling and numbness in the ball and toes of his right foot.  He stated that his right foot, in combination with his back, knee, and ankle disorders had interfered with his ability to perform physical activity during and after service.  He testified that because of his back, bilateral knee, foot, and ankle disorders he had increased pain with walking, which included numbness and tingling.  The Veteran reported that his bilateral shoe inserts had eased some pain in the right foot.

After reviewing the evidence of record, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's residuals of a right foot injury, prior to November 1, 2012.  The medical evidence of record does not show that the Veteran had any residuals of a right foot injury prior to November 1, 2012.  Specifically, the April 2009 VA examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Moreover, the examiner stated that there were no sequelae resulting from the Veteran's in-service laceration to the right great toe and no residuals of a right foot injury.  Prior to November 1, 2012, the evidence reflects that at their worst, the Veteran's claimed residuals of a right foot injury manifested as fatigability when standing and walking.  Throughout that rating period, the Veteran's right foot symptomatology and disability picture were not indicative of a "moderate" foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.   

The Board acknowledges that the Veteran reported that he had symptoms of tingling and numbness in his right foot that increased when walking; however, his statements are not competent evidence as to the etiology of these specific symptoms, especially in light of the fact that he attributed these symptoms to several other disabilities.  He testified that because of his back, bilateral knee, foot, and ankle disorders he has had increased pain with walking, which includes numbness and tingling.  These disorders, and their symptoms, are separately rated from the service-connected right foot currently being addressed on appeal.  

Additionally, the Board finds that the clinical opinions are more probative.  The 2009 examiner acknowledged the Veteran's reports of fatigability while standing and walking, but the Veteran did not report pain, swelling, heat, redness, stiffness, weakness, or lack of endurance.  The examiner found on clinical evaluation that the Veteran had full sensation of the foot and a normal gait.  There was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing. 

Accordingly, the Veteran's service-connected residuals of a right foot injury do not warrant a compensable evaluation, prior to November 1, 2012, for any additional functional loss or impairment as no painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing, was shown.  

The Board has considered whether the Veteran is entitled to additional or separate disability ratings for his service-connected residuals of a right foot injury under other diagnostic codes relating to the feet.  However, the April 2009 VA examiner found no evidence of hammertoes, hallux valgus, or hallux rigidus.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the foot is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2016).  

Finally, the Board acknowledges that the VA examiner noted that the Veteran had an irregular scar at the tip of the Veteran's great toe measuring 1.5 centimeters by one millimeter.  However, the April 2009 VA examiner found no depression, adherence, or discoloration, and the examiner indicated that the scar was healthy and barely visible.  Accordingly, the Board finds that a separate rating for the Veteran's irregular scar at the tip of the Veteran's right great toe foot is not warranted during any period on appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residuals of a right foot injury was evaluated as a foot injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7284, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Id.  Prior to November 1, 2012, the Veteran's service-connected right foot disorder was manifested by mild symptoms with fatigability when standing and walking.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating prior to November 1, 2012.  Compensable evaluations are provided for moderate or severe symptoms, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a noncompensable rating reasonably describe the Veteran's right foot disability level and symptomatology prior to November 1, 2012.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to a compensation evaluation for residuals of a right foot injury, prior to November 1, 2012, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, is denied.  


REMAND

As for the Veteran's remaining claims, the Board remanded these issues in May 2011 to afford the Veteran another VA examination to determine the current severity of his bilateral knee disorders.  He was afforded another VA examination in November 2012.  In an April 2016 decision, the Board denied the Veteran's claims for higher initial ratings for chondromalacia of the right knee and left knee.  In a November 2016 Order, the CAVC remanded the right knee and left knee claims "so that the Board can adequately address and discuss both objective and subjective evidence of instability of Appellant's knees." See Tucker v. West, 11Vet. App.  369, 374 (1998) e). 

The Board must reconsider the Veteran's claims for higher initial ratings for chondromalacia of the right knee and left knee in light of the CAVC order and Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Veteran's most recent VA examination findings, from November 2012, are not adequate for VA adjudication purposes.  The VA examination report does not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, another VA examination is necessary.

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded appropriate VA examinations to determine the current severity of his service-connected (i) right knee chondromalacia, and (ii) left knee chondromalacia. The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

All indicated diagnostic tests and studies must be conducted.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected disabilities must be reported in detail. 

a) For each knee, the examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.

b) The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.

c) Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

d) The examiner must also indicate whether there is recurrent subluxation or lateral instability, and if so, whether such instability is slight, moderate, or severe.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


